                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

CHRISTOPHER FOSTER,                               :   Case No. 1:16-cv-920
                                                  :
       Plaintiff,                                 :   Judge Timothy S. Black
                                                  :   Magistrate Judge Stephanie K. Bowman
vs.                                               :
                                                  :
STATE OF OHIO, et al.,                            :
                                                  :
       Defendants.                                :

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 133)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on February 26, 2019,

submitted a Report and Recommendation. (Doc. 133). Plaintiff filed untimely objections

to the Report and Recommendation on March 18, 2019. (Doc. 134). 1


1
  After reviewing the Report and Recommendation, Plaintiff’s objections, and the voluminous
record in this case, and in the numerous state and federal actions Plaintiff has filed during his
incarceration, the Court finds that Plaintiff’s objections are not well-taken.

Plaintiff’s objections boil down to his contention that “[a]ll parts of Magistrate’s R&R (Doc.
133) are irrelevant and inconsistent with liberal construing nature of the United States and this
evidence so one-sided that only I, the Plaintiff, can prevail.” (Doc. 134 at 9). Upon review of
the Report and Recommendation, which carefully examines the seven other Reports and
Recommendations that have been filed with this Court, the Court finds that all of Plaintiff’s
motions and objections have been carefully and diligently addressed. In finding that Plaintiff’s
filings are vexatious, the Report and Recommendation notes that “[e]ach single-spaced
handwritten motion or other document filed by Plaintiff was painstakingly reviewed and
objectively considered prior to the entry of final judgment, no matter how nonsensical, frivolous,
or repetitious.” (Doc. 133 at 8). The Court fully agrees with the Magistrate Judge’s finding that
Plaintiff’s filings are vexatious and the motions currently before the Court are meritless.
        The Court reiterates the Magistrate Judge’s finding that Plaintiff is a prolific

prison litigator who has filed over 40 motions in this civil action alone. The Report and

Recommendation notes that “Plaintiff’s filings continue to consume a disproportionately

large amount of this Court’s judicial resources as compared to other pro se or even the

prisoner litigant population at large.” (Doc. 133 at 1 n.1). Plaintiff’s repetitious,

frivolous, and vexatious filings are a drain on this Court’s judicial resources.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 134) should be and are hereby OVERRULED

and the Report and Recommendation (Docs. 133) should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s two post-judgment motions (Docs. 130, 132) are DENIED.

        2) In the interests of judicial economy and because his post-judgment filings in
           this case are repetitious, frivolous, and vexatious, Plaintiff is hereby
           PRECLUDED from filing any further post-judgment in this case. Any further
           post-judgment motions will be summarily denied without the need for
           additional Reports and Recommendations in this closed case.

        3) In light of Plaintiff’s preclusion from filing post-judgment motions and finding
           that the motion is frivolous and vexatious, Plaintiff’s motion to investigate
           under 28 U.S.C. § 453 each Judge or Justice of the United States (Doc. 135) is
           DENIED.




                                               2
        4) To the extent request Plaintiff requests a certificate of appealability is
           construed as an additional motion seeking leave to proceed in forma pauperis,
           that motion is DENIED. This Court certifies, pursuant to 28 U.S.C. §
           1915(a)(3), that for the reasons stated an appeal of this Order would not be
           taken in good faith. See McGore v. Wriggleworth, 114 F.3d 601 (6th Cir.
           1997).

        IT IS SO ORDERED.

Date:          4/3/19
                                                           Timothy S. Black
                                                           United States District Judge




                                            3
